McLAUGHLIN, J.
The same question is-presented in this action which was presented in another action between the same parties decided at this term. 64 N. Y. Supp. 153. The other action was brought to recover rent for the month of April, 1899, alleged to be due under a written lease, and this action was'brought to recover the rent under the same lease for the months of May, June, and July of the same year. The legal question involved is the same in both appeals. The actions were tried together, the appeals were argued together, and, for the reason stated in the opinion in the other action, the judgment and order appealed from in this action must be reversed, and a new trial ordered, with costs to- the appellant to abide the event.